                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

UNITED STATES OF AMERICA                         CRIMINAL ACTION NO. 19-00071-01

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

QUINTON L. WASHINGTON (01)                       MAGISTRATE JUDGE HORNSBY

                                        ORDER

      For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, including the

written objections (Record Document 37) and response (Record Document 38) thereto

filed, and concurring with the findings of the Magistrate Judge under the applicable law;

      IT IS ORDERED that Defendant’s Motion to Suppress (Record Document 19) and

Supplemental Motion to Suppress (Record Document 32) be and are hereby DENIED.

      THUS DONE AND SIGNED at Shreveport, Louisiana, this the 16th day of

September, 2019.
